Citation Nr: 0934932	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-21 500	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for left knee 
patellofemoral arthritis, currently evaluated as 10 percent 
disabling.  

2. Entitlement to an increased rating for right knee 
patellofemoral arthritis, currently evaluated as 10 percent 
disabling.  

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability 
(claimed as back spasms secondary to an epidural).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1999 to 
March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO continued the 
10 percent evaluations for the Veteran's right and left knee 
patellofemoral arthritis.  The RO also found that no new and 
material evidence had been received to warrant a reopening of 
the Veteran's claim service connection for "back 
complications" (claimed as back spasms secondary to an 
epidural).  

In February 2009, the Veteran testified before the 
undersigned at the RO.  Due to poor quality of the tape 
recording, a transcript of the hearing is not of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As noted above, in February 2009, the Veteran testified at a 
hearing at the RO before the undersigned.  A written 
transcript of the hearing could not be prepared due to the 
poor quality of the recording of the hearing.  The RO needs 
to advise the Veteran of this technical problem and offer her 
the opportunity to testify at another hearing.  

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the Veteran's claims 
without affording her an opportunity for a personal hearing, 
a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a), (e) (2008).  

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that a written 
transcript of the February 2009 hearing 
could not be prepared due to a technical 
problem with the poor quality of the 
recording of the hearing.  Ask the Veteran 
if she would like the opportunity to 
testify at a new hearing.  A documented 
response is requested.  If the reply is 
positive, schedule the Veteran for the 
type of hearing requested.  

2. After determining whether the Veteran 
would like a new hearing and following up 
on any request, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

